Case 4:17-cv-00532-WS-CJK Document 41 Filed 11/26/18 Page 1 of 5
Scpceme lout Numb: \p- bE 30 .

UNMETED STATES

DISTRECT COvVRT

FoR THE NoTHERN DISTRICT OF FLORTDA TALLANASSCE DIVISTON

Ws

(, ollatt, Touy an; \ > Qn Belratt oe Nother ‘
ephaibol SusTes iQ)

Va Proper aw Porsaeer, Cle osc, APF ot.

Co, \ ) Crate; perso nal oct vote eepocity, )
Comgloell otto. 5 parse nel otivette copacity,
Nadersoa jatish 3 OR sores private Rep ocihy,
\ ONS Codcic > De sone pew ite. copacity,
Demnpsers, (\ ngel w Cste. 5 pets onc px Node Capcity
Hassler, Serer 5 personel ocivale Coipecrt %)
MNacshalt ; (Cow ea; Perse nal pcwete capacity )
WD okson ) Ki mn Le g) pec socal oc: vate Cup cacit vy
osket Seine $3 personal pc ote copocity, >
S Wei d ON; Pate } ck: pet sonal ec vote capoert ;
Loesch Shee : personel gc vate Cop acy,
Naramec, Mehael specsonal pei vote Copor it wy
An OX, Ponel ope; peejone| BC vake cap oerk vy

Co rsmeier, A coold 0, 30ers nel pci vate Coagey )
Muldeow,W, Se phe os personel ecivat e capacity,
Ri chard Son) Ni) o at ot 85 personel ect vate topeaity,
\iadt , Saurnes R, ; pessooal pstvole coportty,
Core \ Qu j | \ mathy Se; Perso nal private Cepecits,
Novaoed ) Maces Ky (\\ otal @S {PSO nal prin @ cepecity,

Kespondect (S).

ETPE ET y PRE ETE art, FY
 £GLED USD PL TE

BES B The AE oye eee
MOV 26 “LE pee

 

 

Ciscurt Ao eal Numberss 16-1046 5 \S-1 O60
Clain Numbers Ai ti-cv-00539-Ws-C3 4

SJuUdTeTAl Notrce of AbJuUpTC ATve FACTS 2
Reb On Cor Weed of Meardamus ~ Sooseme voce} at \B-b 630
Notice a Filing; Docketing and Dower

La accord with:

» Waiversal Neclace ton ot Norman Ric\ats (aus)

° Varhed Nokions Declasetion x Tndependence to Colon al
Covsbcies and Feoples 5 General Assembly Resol ot ion 5 4
(XV) at 4 eceinber | {oO

° Voted Nekione Neclocotion on the. Kiolits a
Ladigenovs iA ctoclat honovs | Vooples (3007)

° MNadeid Coovestion oc Poctection in (N\o rocco (88d)
° “Teesty, aA Peace aad Fcieadshi (1787)

° Hague Ovidence Convest \on (3315971, 0555 TAIAAS, Wee? ay | |
(Keticles 13,4, 42 eudibied at [9% US.6.$1751 |

° patted stotes tye Nineriee. Oconaic, Conshit stioa (1787)
coditied ot [RdCE.R.$4 99.54 , Bd lotacod; Gad. 2. ev. dor |

° Rome STATUTE |
° SHabole st Hye Lotercntionel Cou ct a Sushice
° Watube at the Leder actional CR. \ minal Covet

‘ Nalboeas Corpus Nokocat Caquit Choiren "
CONTRACT Under scAL

Akg

 
Case 4:17-cv-00532-WS-CJK Document 41 Filed 11/26/18 Page 2 of 5

Supreme Court of the United States

Tae! Taquan Gullett

 

(Petitioner)
Vv. No. 18-6630
NZA
(Respondent)
To Counsel for Respondent:

 

NOTICE IS HEREBY GIVEN that a petition for writ of mandamus in the above-
entitled case was filed in the Supreme Court of the United States on May 25, 2018, and
placed on the docket November 8, 2018.

Beginning November 13, 2017, parties represented by counsel must submit filings
through the Supreme Court’s electronic filing system. Paper remains the official form of
filing, and electronic filing is in addition to the existing paper submission requirement. |
Attorneys must register for the system in advance, and the registration process may take
several days. Further information about the system can be found at

https://www.supremecourt. gov/filingandrules/ electronicfiling.aspx.

Mr. Taquan Gullett
PO Box 1033
Coleman, FL 33521

Notes: This notice is for notification purposes only, and neither the original nor a copy should be filed in the
Supreme Court.
Case 4:17-cv-00532-WS-CJK Document 41 Filed 11/26/18 Page 3 of 5

WAIVER

Supreme Court of the United States

No. 18-6630

“Fx, Re Taquan Gullett v. IN) / A
(Petitioner) (Respondent)

mA d ox)
LDO NOT INTEND TO FILE A RESPONSE to the petition for a writ ofeestierart unless

one is requested by the Court.

 

Please check the appropriate boxes:
O Please enter my appearance as Counsel of Record for all respondents.

O ‘There are multiple respondents, and I do not represent all respondents. Please enter my
appearance as Counsel of Record for the following respondent(s):

 

 

oO Lama member of the Bar of the Supreme Court of the United States.

O lam not presently a member of the Bar of this Court. Should a response be requested,
the response will be filed by a Bar member.

Signature

 

Date:

 

(Type or print) Name

 

CO Mr. C1 Ms. Mrs. Miss

Firm.

 

Address

 

City & State Zip

Phone

 

SEND A COPY OF THIS FORM TO PETITIONER’S COUNSEL OR TO PETITIONER IF
PRO SE, PLEASE INDICATE BELOW THE NAME(S) OF THE RECIPIENT(S) OF A COPY
OF THIS FORM. NO ADDITIONAL CERTIFICATE OF SE-RVICE IS REQUIRED.

Ce:

Obtain status of case on the docket. By phone at 202-479-3034 or via the internet at
http://www.supremecourtus.gov. Have the Supreme Court docket number available.

 
pedal, 17-cv-00532-WS-CJK Document 41. Filed 11/2648...Page.¢ ofS—

 

| T.
(Gate O13 O18
_Redecal Gacrachiond Ceplex SFL RO NOV IDI EHSL a
Q d Q% \o33 L a 2 i SY DOS PM ay wee rasan . “ ones
Coven 0g [336al- aa? et nt
$ = Yessi CA 3. Luvlol ano whe , Nice 2 Check ok Coudt
| G S oiled Veakes Distsi et Courk Wortern Flaride Talldrassec bivi Sion.
Ss cd
YS —
s WV Wock\. Adame Vheesk | 2 C\ \oxc

 

=
> mw : A
Sy Vallanassee } Clo ide 3930\ be nee

bye Ppp typeroeel fe |g pba yy ip psd hye
ge 5of5

 

31vd

 

    

"AzSsaydayv
IAOUY SHI OL AUNSOTOKS
NLS 3SvsIid ‘Bassaudcy
YSHLONY OL DNIGHYMYOS HC
FJONAQNOdSaeHOO Q38010)..3
USLIUM SHI st “NOVO
YO NOMWAHYOIN! YAH LAS Yc }
“WW 3HL NENLY OL HSIM Att
NOA 'NOWLOIGSIAr S¥H ALTA
SIH HOIHM HSA0 115 TOY" V tak
NOILSAND V Sasivy Hoa SHY =:
“GA LOSdSNI BHO Oanado kona):
Naas SVH YSLIS1 SH) Gy:
TWid3dS HONOYHL Gas

           

i

 

VaRong ‘Nyy:
BHSLHIrs “3
WOOH * +
NYW3100 “Cua

an

 
 

Case 4:17-cv-0053RWS%CJK Document 41 Filed 11/26/18 Pa

4
